          Case 1-18-43429-ess              Doc 27        Filed 12/05/18         Entered 12/05/18 09:31:38


                               SCHILLER, KNAPP,
                           LEFKOWITZ & HERTZEL, LLP
                                              Attorneys and Counselors at Law
                                                  _________________________

                            950 New Loudon Road, Suite 109, Latham, NY 12110-2100
                                    (518) 786-9069 Fax: (518) 786-1246*
                                           *Not For Service of Any Litigation Papers
                                           (ALL REPLIES TO LATHAM OFFICE)


December 5, 2018

Honorable Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

                Re:      In re Loretta Poliseno-Fischer
                         Bankruptcy Petition #: 1-18-43429-ess

Dear Judge Stong:

Please be advised that our Firm represents AJX Mortgage Trust I, a Delaware Trust, Wilmington
Savings Fund Society, FSB, Trustee, by it servicing agent Gregory Funding, LLC (the “Creditor”) in
the above-referenced matter. This letter serves to provide the Court with an update with regard to
the Debtor’s request for loss mitigation.

The subject loan remains contractually due for the August 1, 2010 payment with mortgage arrears
in the amount of $300,777.87.

Annexed hereto as Exhibit “A” is a November 7, 2018 detailing the documents needed by the
Creditor to move forward with a review of the Debtor’s request for loss mitigation. On December
3, 2018 our Firm received documents from Debtor’s Counsel. Upon review the Incomplete Notice
attached hereto as Exhibit “B” was provided to Debtor’s Counsel.



                                                                Very truly yours,

                                                                _s/Lisa Milas_________________ ___
Enc.                                                            Lisa Milas, Esq.
cc: Naomi Zeltser, Esq. (Via ECF, only)

                                ________________________________________
                Buffalo Office: 200 John James Audubon Parkway, Suite 202, Amherst, NY 14228 (518) 786-9069
                      Vermont Office: PO Box 872, 5527 Main Street, Waitsfield, VT 05673 (802) 225-8351
                   New Jersey Office: 30 Montgomery Street, Suite 1205, Jersey City, NJ 07302 (518) 786-9069
 Jaclyn C. Clemmer, Esq. is admitted to practice in NY and NJ and is the responsible attorney for the law firm’s NJ office.

                      Schiller, Knapp, Lefkowitz & Hertzel, LLP, is an LLP formed in the State of New York
